DETAILED ACTION
	This is the first Office action on the merits of Application No. 16/954,315.  
The preliminary amendment filed on June 16, 2020 has been entered.  The specification and claims 1, 3 and 11-26 have been amended, and claims 4-10 have been cancelled.  Claims 1-3 and 11-26 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 31, 2020 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
In line 11 on page 21 “510” should be --514-- and “512” should be --516--; and in line 10 on page 42 “second end portion 926” should be --outer surface 92610--.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 16 is objected to because of the following informalities:  in line 6 “a third shaft threads” should read --a third plurality of shaft threads--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "said outer surface of said third shaft" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said outer surface of said third shaft" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "said outer surface of said third shaft" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation “at least a portion of said second arm is connected to at least a portion of said first arm and said second body portion of said tool” in lines 12-13. This implies that the same portion of the second arm is connected to both the first arm and the second body portion. However, as described in lines 17-24 on page 48 and shown in Fig. 10, a first end portion 1244 of the second arm is connected to the second body portion 1204 and a different second end portion 1246 of the second arm 1242 is connected to the first arm 1236.  This is not particularly pointed out by the current claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0290409 A1 (Metzger) in view of US 9,695,878 (Nicholas).
Regarding claims 1-3, Metzger discloses a constant velocity joint assembly (10 in Fig. 1), comprising: a first joint member (12) drivingly connected to a second joint member (14) by using one or more third joint members (17); wherein said first joint member has a first end, a second end, a first end portion, a second end portion, an intermediate portion and an outer surface; wherein at least a portion of said first joint member is drivingly connected to at least a portion of a first shaft (25) and at least a portion of said second joint member is drivingly connected to at least a portion of a second shaft (18); a nut (19) having a first end (80), a second end (82), a first inner surface (81A), a second inner surface (81B) and an outer surface; wherein said nut drivingly connects at least a portion (122) of a third shaft (pinion gear shaft 22) to at least a portion (54) of said second shaft.
The joint assembly of Metzger differs from the presently claimed joint assembly in that it does not include one or more first joint member tool grooves that extend circumferentially along a portion of the outer surface of the first joint member and one or more nut tool grooves that extend circumferentially along a portion of the outer surface of the nut; and wherein the one or more first joint member tool grooves and the one or more nut tool grooves have a size and shape to receive and/or retain at least a portion of a tool therein.  
Nicholas discloses a plug-in constant velocity joint (30) which is assembled to a powertrain component (32) using a power tool (46). The CV joint is provided with a groove (34) and and/or a flange (35) as thrust features for interfacing with the tool. See e.g. column 3, lines 8-42. Although the thrust feature on the outer race of the CV joint is shown as a flange, note column 2, lines 11-16 which teaches the alternative use of flanges and/or channels (grooves) as the radial bearing surface for the tool. Nicholas teaches that such an arrangement enables verification of the engagement of the snap ring interlock. See column 1, line 55 to column 2, line 19. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the CV joint assembly of Metzger with tool grooves as taught by Nicholas in order to accommodate a power tool for assembling the CV joint in the drivetrain while providing verification of the snap ring interlock.   
Regarding claim 16, said third shaft (22) of Metzger further comprises a third shaft retaining member groove (96, see paragraph [0034] lines 5-6) that extends circumferentially along at least a portion of said outer surface of said third shaft; wherein said third shaft retaining member groove is disposed adjacent to an end of third shaft threads (134, see paragraph [0044] lines 1-4) on said third shaft opposite said second shaft (18); wherein a second nut retaining member groove (94, see paragraph [0034, lines 6-7) circumferentially extends along at least a portion of said second inner surface (81B) of said nut (19); and wherein at least a portion of a fourth retaining member (98, see paragraph [0034, lines 6-7) is received and/or retained within at least a portion of said third shaft retaining member groove in said third shaft and said second nut retaining member groove in said nut.
Regarding claim 23, the tool of Nicholas has a first gripping arm (left side of arcuate cradle 45 in Fig. 5), a second gripping arm (right side of arcuate cradle 45 in Fig. 5), a third gripping arm (left side of arcuate cradle 44 in Fig. 5) and/or a fourth gripping arm (right side of arcuate cradle 44 in Fig. 5); wherein at least a portion of said first gripping arm and and/or said second gripping arm are selectively engagable with at least a portion of said one or more first joint member tool grooves (35) in said first joint member; wherein at least a portion of said third gripping arm and/or said fourth gripping arm are selectively engagable with said one or more nut tool grooves (34) in said nut; and wherein said tool applies an amount of force onto said first joint member and said nut in order to drive said nut and said third shaft toward and/or away from said second shaft to selectively connect and/or disconnect said nut to and/or from said second shaft as described at column 3, lines 32-55.

Allowable Subject Matter
Claims 11-13, 17-22, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 14, 15 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0017929 A1 discloses a CV joint assembly including a tool groove 48.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656